MEMORANDUM.
***1068The order of the Appellate Division should be affirmed. Defendant's ineffective assistance of counsel claim lacks merit. Even assuming that counsel failed to assert a meritorious Confrontation Clause challenge, the alleged omission does not "involve an issue that [was] so clear-cut and dispositive that no reasonable defense counsel would have failed to assert it," and defendant has not demonstrated on the record "that the decision to forgo the contention could not have been grounded in a legitimate trial strategy" ( People v. McGee, 20 N.Y.3d 513, 518, 964 N.Y.S.2d 73, 986 N.E.2d 907 [2013] ; see People v. Baldi , 54 N.Y.2d 137, 147, 444 N.Y.S.2d 893, 429 N.E.2d 400 [1981] ; cf. People v. Turner , 5 N.Y.3d 476, 481, 806 N.Y.S.2d 154, 840 N.E.2d 123 [2005] ).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals ( 22 NYCRR 500.11 ), order affirmed, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.